DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner acknowledges the reply filed 11/01/2021. Claims 1, 4, 5, 6, 7, 10 and 11 were amended. No claims were newly added. Claim 15 is canceled.

Drawings
The drawings are objected to for the following reasons:
Fig. 22 is objected to for lacking axis labels.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 4, 7, 8 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bartlett et al (U.S. Pat. 10,617,806 B2, hereinafter “Bartlett”, effectively filed 09/06/2018).
Regarding claim 4, Bartlett discloses an improved method of pumping milk, including applying a cyclical vacuum to a breast of a lactating woman (i.e., a cyclical vacuum pressure represented by a cycle length 105/205/305/405 in Figs. 1-5), the improvement comprising:

Regarding claim 7, Bartlett discloses a method of breast pumping comprising providing a first operational mode in which a cyclical vacuum is applied to a breast at a first vacuum pressure (i.e., a cyclical vacuum pressure represented by a cycle length 105/205/305/405 in Figs. 1-5), 
and providing a second operational mode in which a vacuum pulse is selectively applied in addition to the cyclical vacuum (i.e., a vacuum pulse frequency represented by vacuum segments 102/104/202/203/204/303/304/401 in Figs. 1-5 within each cycle),
wherein a net negative pressure resulting from the combined cyclical vacuum and the vacuum pulse is effectively a second vacuum pressure that applies a lower suction force to the breast than the first vacuum pressure (as illustrated in Figs. 1-4, the pulse frequency vacuum segments within each cycle have a lower amplitude of pressure than the overall amplitude of the cyclical vacuum 105 applied over the duration of a cycle).
Regarding claim 8, Bartlett discloses a method of enhancing expression of milk from breast alveoli, comprising: 
providing a breastshield 1005/1006 (Fig. 12) having a portion within which a woman's breast is received to express milk; 

providing high frequency oscillatory ventilation to the breast alveoli by operating the source of vacuum to apply both a cyclical vacuum (i.e., a cyclical vacuum pressure represented by a cycle length 105/205/305/405 in Figs. 1-5) and a vacuum pulse frequency (i.e., a vacuum pulse frequency represented by vacuum segments 102/104/202/203/204/303/304/401 in Figs. 1-5 within each cycle).
Regarding claim 9, Bartlett discloses a method of pumping, comprising: 
providing a pump that applies a vacuum pulse (i.e., represented by vacuum segments 102/104/202/203/204/303/304/401 in Figs. 1-5 within each cycle)  in addition to a cyclical vacuum (i.e., a cyclical vacuum pressure represented by a cycle length 105/205/305/405 in Figs. 1-5), which combine to deliver a vacuum that varies in amplitude (as illustrated in Figs. 1-4, the combined vacuum indicated in the graph varies in pressure as illustrated by the y-axis of amplitude).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett (U.S. Pat. 10,617,806 B2) in view of Rozek (U.S. Pat. 5,092,224, hereinafter “Rozek”).
Regarding claims 1 and 10, Bartlett discloses method for pumping milk comprising: 
providing an interface (such as a breast shield 1205; see Fig. 14) within which a breast or teat is received to express milk; 
providing a source of vacuum in communication with the interface (i.e., the source of vacuum such as suction applied to a diaphragm 1004 applies the profiles illustrated in Figs. 1-5 via a connector 1001, illustrated in Fig. 12);
operating the source of vacuum to apply both a cyclical vacuum (i.e., a cyclical vacuum pressure is represented by a cycle length 105/205/305/405 in Figs. 1-5) and a 
It is noted that Bartlett does not appear to disclose that the source of vacuum includes a rigid reciprocating piston that is actuated within a cylinder and undergoes both non-linear motion relative to a sidewall of the cylinder and linear motion along an axis of the cylinder.
Rozek discloses a source of vacuum, such as for use in a diaphragm pump, having a rigid reciprocating piston 14 (Fig. 1) actuated within a cylinder 44 (Fig. 1), the piston 14 undergoing both non-linear (or wobbling) motion relative to a sidewall of the cylinder 66 as well as linear motion along a longitudinal axis of the cylinder (see col. 2, lines 38-44 describing the wobble-type piston 14; this piston is shown to be attached to a crank shaft ring 12 that moves eccentrically with an unlabeled crank shaft in order to supply both the longitudinal and angular wobbling movement).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Bartlett so that the source of vacuum is a wobble-type piston pump (i.e., which is actuated within a cylinder and undergoes non-linear motion relative to a sidewall of the cylinder and linear motion along the cylinder longitudinal axis), since Rozek discloses that such pistons are old and well-known in diaphragm pumps (see Rozek at col. 1, lines 9-11). Thus, a skilled artisan would have had a reasonable and 
Regarding claim 11, Bartlett in view of Rozek discloses the pump having a shaft, specifically Rozek discloses a crank shaft, onto which the rigid piston 14 is eccentrically mounted to the crank shaft in order to translate the piston 14 both vertically and at an angle offset to the longitudinal axis of the cylinder, as well as one or more valves provided on the cylinder to permit application of negative pressure that accumulates in the cylinder after the piston cycles within the cylinder (see reed valves 38, 40 in Fig. 1).
Further, though Rozek does not disclose that the crank shaft is a motor shaft that is associated with a drive motor, Bartlett teaches a motor driven pump (see, e.g., Bartlett at col. 4, lines 1-5; see also para [0012] of the provisional application to which Bartlett claims priority).
Accordingly, a skilled artisan would have recognized that motor driven pumps are well-known at the time of the invention in order for driving the activity of a breast pump wave form with a reasonable expectation of success, particularly beneficial in providing a highly accurate vacuum that is able to be controlled by a control unit.
Regarding claim 12, in Bartlett each vacuum pulse creates a distinct load on the motor shaft that is directly proportional to a current draw of the motor; this limitation is interpreted to be inherent based on the fact that any vacuum pulse created on the shaft would be directly proportional to the current draw of the motor based on the speed at which the motor operates to rotate the motor shaft.
Regarding claim 14, Bartlett discloses at least one breastshield 1005/1006 (Fig. 10) and tubing (not shown, but intended to be in communication with connector 1001), 
However, in Rozek the pumping pressure is modulated by valves 38, 40 which connect to intake and output chambers 32, 34. Further, Bartlett discloses modulating pressure using valves as well (see col. 11, lines 41-56; see also para [0029] of the provisional application to which Bartlett claims priority).
Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to provide a breast shield and tubing in communication with the breastshield and valves of the cylinder, in order to predictably transfer the pumping pressure from the breastpump to the user’s breast.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bartlett (U.S. Pat. 10,617,806 B2) in view of Rozek (U.S. Pat. 5,092,224, hereinafter “Rozek”), further in view of Van Schijndel et al (U.S. Pub. 2011/0004154 A1, hereinafter “Van Schijndel”).
Regarding claims 2-3, it is noted that Bartlett in view of Rozek does not appear to explicitly disclose that the combined vacuum has a frequency below 30 Hz.
Van Schijndel discloses a breast pump for expressing milk, teaching a variety of cyclical frequencies for optimal expression ranging from 1.5 Hz (for stimulating the milk ejection reflex) to 0.75 Hz (for extraction of milk at a high pressure); see Van Schijndel at para [0022]-[0024].
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Bartlett so that the vacuum has a frequency of less .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bartlett (U.S. Pat. 10,617,806 B2) in view of Van Schijndel et al (U.S. Pub. 2011/0004154 A1).
Regarding claim 5, Bartlett discloses the generation of a combined vacuum as described above in the rejection of claim 4, but Bartlett does not appear to disclose that the combined vacuum has a net effective vacuum of at least 0.1 mmHg, and a frequency below 80 Hz.
Van Schijndel discloses a breast pump for expressing milk, teaching a variety of cyclical frequencies for optimal expression ranging from 1.5 Hz (for stimulating the milk ejection reflex) to 0.75 Hz (for extraction of milk at a high pressure); see para [0022]-[0024] and at a pressure of 15 to 20 kPa (see paras [0023]-[0025]), which corresponds to approx. 112.5 mmHg to 150 mmHg (thus meeting Applicant’s claimed limitation of “at least 0.1 mmHg”).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Bartlett so that the combined vacuum has a frequency below 80 Hg and at least 0.1 mmHg in pressure, with a reasonable expectation of success in applying vacuum that has an ideal cyclical frequency and pressure for extracting a large amount of milk from the breast (as taught in Van Schijndel at paras [0023]-[0024]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bartlett (U.S. Pat. 10,617,806 B2) in view of Rozek (U.S. Pat. 5,092,224).
Regarding claim 6, Bartlett does not appear to disclose an eccentric pump.
Rozek discloses a source of vacuum, such as for use in a diaphragm pump, having a rigid reciprocating piston 14 (Fig. 1) actuated within a cylinder 44 (Fig. 1), the piston 14 undergoing both non-linear (or wobbling) motion relative to a sidewall of the cylinder 66 as well as linear motion along a longitudinal axis of the cylinder (see col. 2, lines 38-44 describing the wobble-type piston 14; this piston is shown to be attached to a crank shaft ring 12 that moves eccentrically with an unlabeled crank shaft in order to supply both the longitudinal and angular wobbling movement).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Bartlett so that the source of vacuum is a wobble-type piston pump (i.e., which is actuated within a cylinder and undergoes non-linear motion relative to a sidewall of the cylinder and linear motion along the cylinder longitudinal axis), since Rozek discloses that such pistons are old and well-known in diaphragm pumps (see Rozek at col. 1, lines 9-11). Thus, a skilled artisan would have had a reasonable and predictable expectation of success in implementing such a design in the pump of Bartlett. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bartlett (U.S. Pat. 10,617,806 B2) in view of Rozek (U.S. Pat. 5,092,224, hereinafter “Rozek”), further in view of Aalders et al (U.S. Pub. 2015/0209497 A1, hereinafter “Aalders”) and Alvarez et al (U.S. Pub. 2016/0000980 A1, hereinafter “Alvarez”).
Regarding claim 13, it is noted that Bartlett in view of Rozek does not appear to disclose a sensor that senses the effect on the current draw of the motor by the load applied to the motor shaft by each vacuum pulse, and a controller, the controller including a memory stored on a non-transitory computer readable medium that includes a target vacuum pressure, and a comparator that compares the sensed effect on the current draw of the motor from the sensor to the stored target vacuum pressure, and selectively opens or closes the one or more valves based on whether the comparator determines the effect on the current draw of the motor is above, below, or equal to, the target vacuum pressure.
Aalders discloses a breast pump comprising a sensor that senses the effect on the current draw of a motor during application of vacuum, and a controller including a memory stored on a non-transitory computer readable medium that includes a target vacuum pressure (i.e., a predetermined threshold current threshold that results in a specific vacuum pressure; see block S803 in Fig. 8; although Aalders does not explicitly disclose that the threshold is included in the memory, a skilled artisan would recognize this feature per se based on the disclosure in Aalders of the modules that detect motor voltage and control motor function are embodied on an analog-to-digital converter chip as well as in a processor that executes software instructions; see para [0090]), and a comparator that compares the sensed effect on the current draw of the motor from the sensor to the stored target vacuum pressure (para [0064] discloses that the controller has a comparing feature which compares the motor current to the threshold current 
Further, while Aalders does not disclose that the sensed effect on the current draw of the motor is the effect applied by the motor shaft to each vacuum pulse, Alvarez discloses that it was known to assess motor current feedback by sensing the time at which the motor current begins to rise in response to greater resistance applied to a piston provided within the pumping system, i.e., the rise in motor current applied to the motor shaft to which the piston is attached (see Alvarez at para [0115]).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Bartlett in view of Rozek to provide a sensor that senses the effect on the current draw of the motor by the load applied to the motor shaft by each vacuum pulse, and a controller, the controller including a memory stored on a non-transitory computer readable medium that includes a target vacuum pressure, and a comparator that compares the sensed effect on the current draw of the motor from the sensor to the stored target vacuum pressure, and selectively controls the vacuum pressure, in order to reduce an over-vacuum condition (see Aalders at para [0064]) with a reasonable expectation of success.
It is noted, however, that neither Aalders nor Alvarez appear to disclose that the vacuum pressure is controlled by selectively opening or closing the one or more valves 
However, Bartlett discloses that it may be desired to modulate pressure using valves as well (see col. 11, lines 41-56; see also para [0029] of the provisional application to which Bartlett claims priority).
Accordingly, based at least on the teaching in Bartlett described above, a skilled artisan would have found it obvious to control the vacuum pressure by selectively opening or closing the one or more valves, with a reasonable expectation of success in controlling the vacuum pressure without requiring direct control over the motor speed.

Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered.
The previous drawing objection to Figs. 11-15 have been withdrawn. However, the objection to Fig. 22, for lacking axis labels, is maintained because the newly submitted Fig. 22 still appears to lack axis labels.
The previous rejections of claims 1, 4-6, 11-15 and all claims depending therefrom, under 35 U.S.C. 112(b), have been withdrawn.
The previous rejections of claims 1, 6 and 10 under 35 U.S.C. 102(a)(2) have been withdrawn. A new ground of rejection has been applied as necessitated by the amendments to claims 1, 6 and 10.
The previous rejections of claims 4, 7, 8 and 9 under 35 U.S.C. 102(a)(2) have been maintained. The rejections have been clarified to remove portions of the ground of rejections that relied upon portions of Bartlett (U.S. Pat. 10,617,806 B2) that did not In re Giacomini, 612 F.3d 1380, 1383–85 (Fed. Cir. 2010); see also Ex parte Yamaguchi, 88 USPQ2d 1606, 1609 (BPAI 2008) (precedential); MPEP §§ 2136.03(III), 706.02(VI)(D).
Further, Applicant argued that the accumulator-style pump of the Applicant’s claimed invention eliminates a flexible diaphragm membrane that is present in Bartlett (see Remarks, pgs. 8-9), Examiner notes that the claimed invention neither explicitly nor implicitly excludes a flexible diaphragm. 
A new ground of rejection has also been applied to claims 2, 3, 5, 11, 12, 13 and 14 as being necessitated by Applicant’s amendment. 
A new ground of rejection has been applied to claim 6, which was not necessitated by Applicant’s amendment. Accordingly, this action is made NON-FINAL.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        
01/19/2022